PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/011,302
Filing Date: 18 Jun 2018
Appellant(s): Huang et al.



__________________
Chloe Hong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken have been modified to incorporate the correct cited paragraphs (0113 and 0114 in place of 0103 and 0104) and no modification to any verbiage has been made. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims 1 and 15.
identifying one or more corresponding amounts of contribution to the link failure by the one or more source applications (Iyer Fig.18A,18B Ref:1830,1840 Para[0097,0113-114] The lane monitor determines that the lane is marginal when the bit error associated with the lane is statistically significant amount for the data with CRC error code or protocol); and providing one or more (Iyer Fig.18A,18B Ref:1830,1840 Para[0097,0113-114] The lane monitor determines that the lane is marginal when the bit error associated with the lane is statistically significant amount) directed at the one or more source applications associated with the one or more application specific data transmissions based on the one or more corresponding amounts of contribution to the link failure by the one or more source applications (Fig.18A,18B Ref:1830,1840 Para[0097,0113-114] When it is determined that the lane is marginal for the data with a certain protocol, reconfiguration (i.e. corrective action) of the link to reassign data to empty or unused lane).

(3) Response to Argument
	The Examiner will show that contrary to Appellant's argument in the Appeal Brief filed on 01/28/2022 (hereinafter referred to as “the Brief”); the Office Action mailed on 08/31/2021 has met the requirements of law necessary to show non-patentability of the appealed claims. The Examiner will show that Appellant has failed to overcome the rejections under their respective titles and thus must be sustained.

To enable the reader to more easily follow which rebuttals are meant to address Appellant’s arguments, the Examiner applies a heading scheme similar to that relied upon in the Brief.

A. Regarding claims 1 and 15, Appellant makes the following arguments:

In the second paragraph of page 8 of the Brief, Appellant argues, with regards to independent claim 1: Appellant submits that the cited references fail to teach or suggest monitoring link error conditions on a link for an application data transmission and identifying a link failure due to that application specific data transmissions.

Examiner respectfully disagrees with Appellant's arguments for the following reasons: Iyer discloses a lane error monitor to maintain a table to record bit errors (i.e. link error condition) determined for a lane on which the flit of data is received (Iyer Fig.12 Para[0097). The 
Moody discloses the hub device controller determines failure of the link between the client wireless circuit (i.e. application) and the access point based on a link quality such as, packet loss or errors exceeding a threshold (Moody Fig.40 Para[0220-221]). The link failure is caused due to excessive packet loss or errors or timeout which are associated with the transmissions between the client (i.e. application) and the access point. The examiner here relies on Moody to address the link failure associated to a specific communication between the devices (Moody Para[0219]).
The examiner has used rationale of combining link failure identification for a specific communication (i.e. application) between the client and access point disclosed by Moody with the link error calculated for a specific lane used for one or more applications transmissions disclosed by Iyer which would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to proactively reduce the offline of devices and provide reliable connection.

B. Regarding claims 1 and 15, Appellant makes the following arguments:

In the second paragraph of page 10 of the Brief, Appellant argues, with regard to independent claim 1: Appellant submits that the cited references fail to teach or suggest identifying the contribution amount to the link failure by a source application and providing corrective actions based on the contribution amount of source application to the link failure.

Examiner respectfully disagrees with Appellant's arguments for the following reasons: Iyer discloses The receiving device utilizes a CRC value in a received flit to identify bit errors in the flit which is specific to an application or applications (Iyer Para[0094]). Iyer further disclosed the usage of the probabilistic decision algorithm using statistically significant amount of the bit error rate of the lane exceeding a threshold to determine the faulty lane (Iyer Para[0097]). As each lane is carrying the data of different types (i.e. applications), the bit errors 

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        

Conferees:
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                                                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.